Citation Nr: 0625314	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  03-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for bilateral pes planus.  

2.  Entitlement to an increased rating for muscle spasm of 
the lumbar spine, currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating for iliotibial 
friction band syndrome of the right knee, currently rated as 
10 percent disabling.  

4.  Entitlement to an increased rating for iliotibial 
friction band syndrome of the left knee, currently rated as 
10 percent disabling.  

5.  Entitlement to an increased rating for right Achilles 
tendonitis, currently rated as 10 percent disabling.  

6.  Entitlement to an increased rating for left Achilles 
tendonitis, currently rated as 10 percent disabling.  

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from November 1977 to March 
1978 and from June 1979 to February 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  In a 
December 2001 rating decision, the RO, in pertinent part, 
denied reopening of a previously denied claim for service 
connection for post-traumatic stress disorder (PTSD), denied 
service connection for residuals of a right foot injury with 
reflex sympathetic dystrophy (RSD), and granted service 
connection for bilateral pes planus and assigned a 
noncompensable rating effective the date of receipt of claim 
in January 2000.  The veteran disagreed with denial of 
reopening of the previously denied claim for service 
connection for PTSD, disagreed with the denial of service 
connection for residuals of a right foot injury with RSD, and 
disagreed with the initial noncompensable rating for 
bilateral pes planus.  The veteran testified before a 
Decision Review Officer (DRO) at a hearing held at the RO in 
June 2002.  

In a decision dated in February 2003, the DRO increased the 
initial rating for bilateral pes planus to 30 percent.  At 
that time, the DRO issued a statement of the case (SOC) on 
the issues of whether new and material evidence had been 
received to reopen a claim for service connection for PTSD, 
service connection for residuals of a right foot injury, and 
entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.  In late February 2003, the veteran 
perfected his appeal with the filing of a VA Form 9, Appeal 
to Board of Veterans' Appeals, and at that time he requested 
a hearing before the Board.  The RO issued supplemental 
statements of the case (SSOCs) on these issues in June 2004 
and October 2005.  

On a VA Form 9, received in December 2005, in which the 
veteran perfected his appeal as to other issues, he stated 
that he did not wish to appeal the issues concerning PTSD or 
the injury to his right foot, and at the March 2006 
videoconference before the undersigned, the veteran confirmed 
that he had withdrawn those claims.  As the veteran withdrew 
his claims regarding entitlement to service connection for 
residuals of a right foot injury with RSD and whether new and 
material has been received to reopen the claim of entitlement 
to service connection for PTSD before the case was certified 
to the Board, those issues are no longer in appellate status, 
and they are not before the Board.  See 38 C.F.R. § 20.204 
(2005).  

In a rating decision dated in August 2005, the RO continued 
a 20 percent rating for the veteran's service-connected 
muscle spasm of the lumbar spine.  In addition, the RO 
continued a 10 percent rating for each of the following 
service-connected disabilities:  right greater trochanteric 
bursitis; left greater trochanteric bursitis; iliotibial 
friction band syndrome of the right knee; iliotibial friction 
band syndrome of the left knee; right Achilles tendonitis; 
and left Achilles tendonitis.  In that decision, the RO also 
denied entitlement to a TDIU due to service-connected 
disabilities.  In a letter dated in August 2005, the RO 
notified the veteran of its decision and informed him of his 
appellate rights.  The veteran disagreed with the ratings for 
his service-connected muscle spasm of the lumbar spine and 
bilateral knee disabilities, and the RO issued a statement of 
the case (SOC) in November 2005.  The veteran perfected his 
appeal and provided testimony on those issues at the 
videoconference hearing before the undersigned in March 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As outlined above, the issues on appeal are entitlement to an 
initial rating in excess of 30 percent for bilateral pes 
planus, entitlement to an increased rating for muscle spasm 
of the lumbar spine, currently evaluated as 20 percent 
disabling, and entitlement to increased ratings for 
iliotibial friction band syndrome of the right and left 
knees, each rated as 10 percent disabling.  Review of the 
record shows that the veteran was most recently examined by 
VA in December 2004.  In statements dated in September 2005 
and November 2005, and at the March 2006 hearing, the veteran 
reported that over the past year his service-connected low 
back, bilateral foot and bilateral knee disabilities have 
increased in severity.  When a veteran asserts that the 
service-connected disabilities in question have undergone an 
increase in severity since the time of his last examination, 
the recent VA examination report is not considered to be 
adequate, and a remand for a new examination is in order.  
See VAOPGCPREC 11-95; see also Weggeman v. Brown, 5 Vet. App. 
281, 284 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

As noted above in the Introduction, in its August 2005 rating 
decision, the RO continued prior ratings for multiple 
service-connected disabilities and denied entitlement to a 
TDIU due to service-connected disabilities.  In a letter 
dated in August 2005, the RO notified the veteran of its 
decision and informed him of his appellate rights.  The RO 
construed a statement received from the veteran in September 
2005 as his notice of disagreement with the continuation of a 
20 percent rating for muscle spasm of the lumbar spine and 
the continuation of 10 percent ratings for iliotibial 
friction band syndrome of each knee.  The RO issued its SOC 
on those issues in November 2005.  On his VA Form 9, Appeal 
to Board of Veterans'' Appeals, received in December 2005, 
the veteran perfected his appeal regarding his low back 
disability and bilateral knee disabilities.  In that document 
he also stated that he thought VA had decided his case 
incorrectly regarding his ankles in terms of pain and 
movements.  The Board construes this statement as an NOD with 
that part of the RO's August 2005 rating decision that 
continued 10 percent ratings for right and left Achilles 
tendonitis.  In light of the present procedural posture of 
these issues, the Board is obligated to remand the issues for 
proper development, to include issuance of a SOC.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).

The veteran did not file a notice of disagreement with the 
August 2005 denial of his TDIU claim prior to certification 
of his case to the Board, but at his March 2006 hearing 
before the undersigned the veteran testified that he is 
precluded working because of his service-connected bilateral 
pes planus, his service-connected muscle spasm of the lumbar 
spine, and his service-connected disabilities of the right 
and left knees.  In addition, at the hearing, the veteran's 
representative stated that due to those disabilities and 
their severity, there is no possible way that the veteran 
could hold or maintain any type of employment because an 
employer is not going to keep someone who cannot stand or has 
to sit and may not even show up for work because of the 
disabilities.  The Board construes the veteran's testimony 
and the representative's statement as a timely notice of 
disagreement with the August 2005 RO decision denying 
entitlement to a TDIU due to service-connected disabilities.  
See 38 C.F.R. § 20.300 (2005).  In light of the present 
procedural posture of this issue, the Board will remand the 
issue for proper development, to include issuance of a SOC.  
Manlincon, 12 Vet. App. at 240-41.  

The Board notes that it was in August 2004, that the veteran 
filed a VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  In September 2004, 
the RO sent the veteran a letter telling him what the 
evidence must show to establish entitlement to an increased 
evaluation for a service-connected disability and what the 
evidence must show to support a claim for a total disability 
rating based on individual unemployability.  

In October 2005, the RO sent the veteran a letter telling him 
what the evidence must show to establish entitlement to 
increased evaluations for his service connected muscle spasms 
of the lumbar spine, bilateral foot condition, and bilateral 
knee condition.  In that letter, the RO told the veteran what 
evidence he should provide and what evidence VA would 
provide.  The Board notes, however, that in a letter dated in 
November 2005, the RO advised the veteran that it had 
received his written disagreement with its August 2005 
decision and requested that he disregard its October 2005 
letter.  As the November 2005 letter did not identify the 
issues it considered to be in appellate status at that time, 
the Board regards that letter as confusing and prejudicial to 
the veteran.  As the case is being remanded for other 
reasons, the veteran should be provided notice that complies 
with the provisions of 38 U.S.C.A. § 5103 (West 2002 & West 
Supp. 2005) and 38 C.F.R. § 3.159 (2005) as it applies to 
increased rating claims.  

In addition, during the pendency of this appeal, in March 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran has been was provided with 
inadequate notice of what type of information and evidence 
was needed to substantiate his claims regarding disability 
ratings and has been provided no notice regarding effective 
dates for the disabilities on appeal.  While Dingess/Hartman 
involved a claim for service connection rather than for an 
increased rating involved in the present appeal, the veteran 
should be provided notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs him that effective dates for 
the award of any benefits will be assigned if any increased 
ratings are assigned and notice that includes an explanation 
as to the type of evidence that is needed to establish both 
disability ratings and effective dates.  

Accordingly, the case is REMANDED for the following action:  
      
1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The notice should request that the 
veteran submit all evidence in his 
possession that pertains to any of his 
claims and has not been submitted 
previously.  

The notice should include, but not be 
limited to, a request to the veteran that 
he provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
from which he has received evaluation or 
treatment for a disability of either 
foot, ankle or knee, or low back since 
December 2004.  With any necessary 
authorization from the veteran, obtain 
and associate with the claims file the 
medical records identified by the 
veteran.  

2.  Then, arrange for a VA orthopedic 
examination of the veteran to determine 
the current severity of his service 
connected bilateral pes planus, his 
muscle spasms of the lumbar spine, his 
iliotibial friction band syndrome of the 
right and left knees, and his right and 
left Achilles tendonitis.  To the extent 
that it is possible, the examiner is 
requested to distinguish all 
symptomatology and abnormal clinical 
findings attributable to the veteran's 
service-connected muscle spasms of the 
lumbar spine from his nonservice-
connected post-operative residuals of 
disc disease of the lumbar spine.  With 
respect to examination of the veteran's 
feet and ankles, the clinician is 
requested to state whether there is 
marked pronation of the feet and whether 
there is extreme tenderness of plantar 
surfaces of the feet.  The examiner is 
also requested to state whether there is 
marked inward displacement and severe 
spasm of the tendo Achilles on 
manipulation of the feet.  The clinician 
is further requested to state whether 
orthopedic shoes or appliances improve 
the symptoms associated with the 
veteran's bilateral pes planus.  

The examination must include complete 
range of motion studies for the low back, 
the knees, and the ankles.  

To the extent that it is not possible to 
distinguish symptoms associated with the 
veteran's service-connected muscle spasm 
of the lumbar spine and his nonservice-
connected post-operative disc disease, 
the examiner should also note the 
duration and frequency of incapacitating 
episodes in the past 12 months where an 
incapacitation episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

The examiner must further comment on 
whether it is at least as likely as not  
(50 percent or greater probability) that, 
in addition to the loss of motion showed 
by range of motion studies, there is any 
additional loss of function of the lumbar 
spine, either knee, or either ankle 
supported by objective findings of pain, 
or due to weakened movement, excess 
fatigability, incoordination, or any 
other symptoms and, if so, the examiner 
is asked to express that functional loss 
as additional limitation of motion in 
degrees.  

Any additional tests deemed necessary 
should be conducted. 

The claims folder should be provided to 
the examiner and that it was available 
for review should be noted in the 
examination report.  

3.  Thereafter, review the claims file.  
If any development is incomplete, or if 
the examination report does not contain 
sufficient information, take corrective 
action before readjudication.  38 C.F.R. 
§ 4.2 (2005); Stegall v. West, 11 Vet. 
App. 268 (1998).  

Then, readjudicate entitlement to an 
initial rating in excess of 30 percent 
for bilateral pes planus, entitlement to 
an increased rating for muscle spasms of 
the lumbar spine, and entitlement to 
increased ratings for iliotibial friction 
band syndrome of the right knee and the 
left knee.  In addressing the orthopedic 
increased rating issues, the RO should 
consider all pertinent diagnostic codes 
under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, provide the 
veteran and his representative with an 
appropriate SSOC with the opportunity to 
respond.  

In addition, readjudicate entitlement to 
increased ratings for right Achilles 
tendonitis and left Achilles tendonitis.  
Also readjudicate entitlement to a TDIU 
due to service-connected disabilities 
with explicit consideration of the 
veteran's level of education, special 
training, and previous work experience 
but not to his age or impairment caused 
by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.  Then issue 
a SOC that addresses entitlement to 
increased ratings for right and left 
Achilles tendonitis and entitlement to a 
TDIU due to service-connected 
disabilities.  Clearly advise the veteran 
and his representative of the need to 
file a timely substantive appeal if the 
veteran wishes to complete an appeal from 
that determination.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

